                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE


GEORGE JOSEPH RAUDENBUSH, III,                       )
                                                     )
              Plaintiff,                             )
                                                     )
v.                                                   )        No.: 3:11-CV-00625
                                                     )             REEVES/POPLIN
MONROE COUNTY, TENNESSEE, et al.,                    )
                                                     )
              Defendants.                            )



                            MEMORANDUM AND ORDER

       On June 3, 2019, the Honorable Debra C. Poplin, United States Magistrate Judge,

filed a 5-page Report and Recommendation [R. 139] in which she recommended that

plaintiff’s Application to Appeal in Forma Pauperis be denied.

       This matter is before the court for consideration of plaintiff’s objections [R. 141] to

the Report and Recommendation. As required by 28 U.S.C. § 36(b)(1) and Rule 72(b) of

the Federal Rules of Civil Procedure, the court has now undertaken a de novo review of

those portions of the Report and Recommendation to which plaintiff objects. For the

reasons that follow, the court finds plaintiff’s objections without merit and the objections

will be overruled.

       First, plaintiff attempts to assert a new claim against his counsel in the underlying

criminal case for ineffective assistance of counsel. Plaintiff’s former counsel, Mr. Gulley,
has never been a part of this action, and it is too late to add him now as the statute of

limitations has expired.

        Second, plaintiff asserts that this court relied on “defective” Tennessee State court

records. However, this is a matter that plaintiff should have addressed in his state criminal

case. This court is without authority to alter the state court records.

        Finally, plaintiff takes issue with the court failing to allow him more time to respond

to defendants’ motions for summary judgment. However, the court granted plaintiff

additional time, although less time than plaintiff requested. As the court noted in its order,

the case had been pending since 2011, and it was time for the case to move forward.

Plaintiff was familiar with the facts of his case, and filed several responses to defendants’

motions for summary judgment. See R. 120 (58 pages); R. 121 (40 pages); R. 122 (43

pages); R. 23 (52 pages); R. 124 (45 pages); R. 125 (22 pages); R. 126 (14 pages); R. 129

(7 pages). Thus, the court finds that plaintiff had sufficient time to respond and make his

case.

        After a careful review of this matter, the court is in complete agreement with the

Magistrate Judge’s recommendation that plaintiff’s motion for leave to appeal in forma

pauperis be denied. The court agrees that an appeal by plaintiff is not taken in good faith

because it “lacks an arguable basis either in law or in fact.” Shepard v. Morvzin, 2016 WL

10592246 at 1 (6th Cir. Dec. 9, 2016). See R. 133 Memorandum Opinion.




                                               2
      Accordingly, the court ACCEPTS IN WHOLE the Report and Recommendation

under 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b). It is ORDERED, for the reasons stated

in the Report and Recommendation, which the Court adopts and incorporates into its ruling

that plaintiff’s motion for leave to appeal in forma pauperis [R. 137] is DENIED.

      Enter:


                                  ____________________________________________
                                    ____________________________________________
                                  CCHIEF
                                    HIEF UNITED STATES
                                                   STAT TES DISTRICT
                                                            DISTRIICT JUDGE




                                           3
